Citation Nr: 0731905	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1985 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, PA.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The veteran contends that he has left leg pain due to 
service, including due to a pinched nerve in his back.  
Service medical records in 1993 are replete with complaints 
of left leg pain.  In October 1993, an orthopedic surgeon 
attributed the veteran's pain to a "junction" vertebra at 
L5 and the sacrum. 

After service in August 2005, a private doctor reported that 
the veteran has intermittent, nagging pain in the left leg. 

Under the duty to assist, further evidentiary development is 
needed. Accordingly, the case is REMANDED for the following 
action.

1. Request a copy of the veteran's DD-
214. 



2. Schedule the veteran for an 
examination to determine whether it is at 
least as likely as not that the veteran 
has chronic left lower extremity pain due 
to a "junction" vertebra by x-ray, 
which was documented during service, or 
other pathology.  Copies of the service 
medical records must be reviewed by the 
examiner. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the x-ray 
finding during service in October 
1993 of a "junction" vertebra with 
an articulation of the transverse 
process of the L5 with the sacrum 
and whether the finding is a 
congenital or developmental defect 
or the result of an injury or 
disease of service origin. 

Also the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.  
If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

